CONCURRING OPINION BY
Judge SIMPSON.
I join in the thoughtful majority opinion. I write separately to add an additional reason to reject the argument that the unappealed LERTA1 reassessment is “set” and cannot be changed by the Taxpayer’s2 pre-existing assessment appeal.
Berks County, Berks County Board of Assessment Appeals, the Reading School District, and the City of Reading (Taxing Authorities) argue that “even if Taxpayer[’s] [pre-existing] appeal was permitted to go forward and the ... assessment was reduced, it still would not change the LERTA schedule of assessments that the Taxpayer accepted when it did not file an appeal of the [subsequent] LERTA reassessment following receipt of the ... Notice that the property was accepted into the City of Reading Abatement Program.” Br. for Appellees at 11. The Taxing Authorities cite Lincoln Philadelphia Realty Associates I v. Board of Revision of Taxes of City and County of Philadelphia, 563 Pa. 189, 758 A.2d 1178, 1192 (2000), as the sole authority for this argument. Id.
This case does not support the position that a pre-existing appeal is mooted by a subsequent LERTA reassessment. In Lincoln Realty, one group of taxpayers waited until the entire five year period of LERTA tax abatements expired before appealing the LERTA reassessment. Another group of taxpayers waited until four of the five years of tax abatements were received before appealing the LERTA reassessment. Our Supreme Court held that “[t]o allow a taxpayer to accept an exemption on the terms offered and then, after having received all or part of the promised benefits, to assert that the exemption should have been greater, would undermine the salutary goal, noted earlier, of ensuring the reliability of a municipality’s revenue projections.... ” Lincoln Realty, 758 A.2d at 1191. Thus, the case involved late LERTA appeals. The case did not involve any pre-existing assessment appeals.
Here, Taxpayer timely appealed the underlying assessment of the property before the LERTA reassessment. Under these circumstances, the Taxing Authorities were on notice that the underlying assessment for the tax year and subsequent tax years could change. This was true regardless of the subsequent LERTA reassessment. Also, Taxpayer had not yet received any benefits from admission into the Abatement Program when its pre-ex-isting appeal was dismissed as moot. In short, the policy concerns referenced by the Supreme Court in Lincoln Realty have no application here. In the absence of a specific provision in LERTA or in the Reading LERTA Ordinance, there is simply no authority for dismissing an otherwise proper pre-existing assessment appeal.

. "LERTA" refers to the Local Economic Revitalization Tax Assistance Act, Act of December 1, 1977, P.L. 237, as amended, 72 P.S. §§ 4722-4727.


. 525 Lancaster Ave Apts., L.P. is the Taxpayer.